Citation Nr: 0835006	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-18 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cyst on the right 
torso.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

6.  Entitlement to an increased evaluation for residuals of a 
dog bite to the right hand with loss of sensation and motion 
in the right little (fifth) finger, currently evaluated as 10 
percent disabling.

7.  Entitlement to an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from December 1969 to November 
1975.

This appeal arises from August 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In October 2003, the veteran testified at a Travel Board 
hearing.

In March 2004, the Board remanded the claims for additional 
evidentiary development. The case has been returned to the 
Board for further appellate review.

Following the March 2004 Board remand, the RO incorrectly 
determined that one of the issues on appeal was that of 
entitlement to a compensable evaluation for scars on the 
knees as a residual of a dog bite.  The Board denied a 
compensable evaluation for this disorder in a March 2004 
decision; however, it had remanded the issue of an increased 
evaluation for residuals of a dog bite to the right hand to 
RO for further evidentiary development.  Accordingly, the 
Board notes that the correct issue on appeal is that of an 
increased evaluation for residuals of a dog bite to the right 
hand.  

The issues of entitlement to service connection PTSD, an 
increased rating for residuals of a dog bite to the right 
hand, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a right foot disability that is 
related to active service.

2.  The veteran does not have a low back disability that is 
related to active service.

3.  A cyst on the right torso was manifested in service.



CONCLUSIONS OF LAW

1.  Service connection for a right foot disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

3.  A cyst on the right torso was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for 
cyst on the right torso which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

With regard to the claims for service connection for right 
foot disability and low back disability, complete VCAA-
compliant notice was sent in April 2001, September 2004, 
February 2006, March 2006, October 2006, May 2008 and the 
claim was readjudicated in an April 2008 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examinations. All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Foot 

The veteran contends that he injured his right foot during 
service and that he has suffered right foot problems since 
his in-service injuries.

The service treatment records show that in October 1973, the 
veteran injured his right foot after stepping on a nail.  In 
an undated outpatient treatment record, it was noted that the 
veteran has sustained an inversion injury to his right foot.  
X-rays of the foot were negative.  The impression was mild 
ankle sprain.

He underwent a VA examination in 2007 with a clinical 
impression of right ankle and foot pain.  The examiner noted 
a remote history of right ankle sprain during active service 
with no objective evidence clinically or radiographically to 
warrant disability of the right foot or ankle.  The examiner 
concluded that the veteran's current condition was less 
likely than not caused by or a result of his service injury.

Accordingly, the Board concludes that service connection for 
a right foot disability is not warranted because there is no 
evidence of a current disability.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
it is noted that the veteran has current right ankle and foot 
pain, pain itself is not a disability for VA purposes.  A 
symptom alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the complaints of 
right ankle and foot pain can be attributed, there is no 
basis to find a right foot disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

Low Back

The veteran alleges that he sustained a significant low back 
injury during service and that his back has continually 
bothered over the years.

The service treatment records are negative any findings, 
treatment or diagnoses of a low back disorder.
 
Post-service VA medical treatment records show diagnoses of 
degenerative disc disease of the lumbar spine.

On VA examination in October 2007, the veteran was diagnosed 
as having degenerative disc disease of the lumbar spine with 
residual pain.  The examiner noted that the only in-service 
injury was a lumbar strain.  The examiner concluded that it 
was less likely than not that that the lumbar spine condition 
was caused by or a result of the veteran's active service.  
Rather, the examiner felt that the degenerative disc disease 
was more than likely a result of microtrauma throughout  the 
veteran's life as well as heredity factors.  

The medical evidence of record establishes that the veteran 
currently has degenerative disease of the lumbar spine.  The 
preponderance of the medical record, however, shows that the 
veteran's low back disorder is not related to any incident of 
service.  The VA examiner concluded that there was no medical 
correlation between veteran's lumbar spine condition and his 
military service.  The examiner maintained that the 
degenerative disc disease of the lumbar spine was a 
combination of microtrauma throughout the veteran's life as 
well heredity factors.  There is no contradictory medical 
opinion of record.  

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disability.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

Cyst on Right Torso

The veteran is claiming service connection for a cyst on his 
right torso. After a careful review of the evidence of record 
the Board finds that the evidence is in favor of a finding of 
service connection for a cyst on the right torso.

Service treatment records show that in November 1974, the 
veteran complained of a "nut" size lump in his right flank.  
The impression was probable lipoma that was kept under 
observation noted a lipoma in the chest area.  On separation 
examination in October 1975, it was noted that the veteran 
had a moveable mass in the subcutaneous tissue of the right 
flank that was consistent with lipoma.  

On VA examination in May 2007, the examiner noted a soft 
tissue mass on the torso which was clinically consistent with 
a lipoma.  

The evidence is clear, the veteran was noted to have a 
probable lipoma on the right torso while in service, which 
was also noted at the separation physical, and which was 
diagnosed at the March 2007 VA examination.  The evidence 
shows that a cyst (consistent with a lipoma) on the right 
torso was incurred in service.  Accordingly, service 
connection is granted.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a right foot disability is denied.

Service connection for low back disability is denied.

Service connection for cyst on right torso is granted.


REMAND

The Board finds that further development is warranted with 
regard to the veteran's claims for PTSD, diabetes mellitus, 
residuals of dog bite to the right hand and TDIU. 

As discussed in the Board's March 2004 remand, the veteran 
has provided information regarding the dates, places, and 
circumstances surrounding his claimed stressors experienced 
while serving in Korea in support of his PTSD claim.  
Unfortunately, after an initial attempt to corroborate the 
veteran's claimed stressors through the U.S. Army and Joint 
Services Records Research Center (JSRRC), the RO failed to 
follow through on JSSRC's response for further corroboration.  
Specifically, with regard to the veteran's claim that he was 
confronted by an angry mob of South Koreans while 
investigating a murder of a South Korean solider by an 
American soldier, JSSR responded that this stressor should be 
researched by contacting the Director/USA Crime Records 
Center at the U.S. Army Criminal Investigation Command.  With 
regard to the veteran's claim that he was in a combat 
tracking dog platoon and that he lost two dogs, JSSR 
responded that it does not maintain the Morning Reports for 
the veteran's unit and suggested that Morning Reports be 
searched for more specific information regarding where the 
veteran was sent and which may record the loss of the dogs.  
A review of the claims folder fails to show that the RO 
followed through on either of JSSR's suggestions.  
Accordingly, the Board finds that further remand is required 
to attempt further corroboration of the veteran's claimed 
stressors.

As noted in the previous remand, the veteran has claimed 
service connection for diabetes mellitus and has alleged 
service in Vietnam through his job as a military policeman 
and dog trainer.  He asserts that his Korean unit sent him on 
temporary duty (TDY) to Vietnam from January 2, 1971, to 
April 15, 1971.  The veteran's diabetes mellitus claim cannot 
be fairly adjudicated until the Morning Reports (discussed 
above) have been obtained which could help corroborate any 
service in Vietnam.   

Furthermore, it was noted in the previous remand that the 
Board had granted service connection for a deformity of the 
right fourth (ring) finger due to the veteran's in-service 
dog bite and determined that the evaluation of the right 
fourth finger was inextricably intertwined with the overall 
evaluation of the residuals of a dog bite to the right hand.  
The RO was instructed to provide an evaluation of the right 
hand disability.  Because the RO failed to address this issue 
on previous remand, further development is warranted.

The TDIU claim remains inextricably intertwined with these 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Action on the veteran's TDIU claim is therefore 
deferred. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Director/USA 
Crime Records Center at the U.S. Army 
Criminal Investigation Command for 
verification of the veteran's claim that 
he was confronted by an angry mob of South 
Koreans while investigating a murder of a 
South Korean solider by an American 
soldier.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) to request 
a search of Morning Reports for the 
veteran's identified unit for 
corroboration of any service in Vietnam 
and the loss of his dogs.

3.  If any stressors are corroborated as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination. The claims folder 
must be made available to the examiner.  
If the veteran's symptomatology is 
indicative of PTSD, the examiner should 
provide a medical opinion as to whether it 
is at least as likely as not that the 
veteran's PTSD is the result of his 
exposure to the corroborated stressor(s) 
in service, as opposed to being due to 
some other factor or factors.

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
current functional loss of the right hand 
due to the veteran's in-service dog bite.  
The examiner must provide an opinion as to 
whether the muscle injury to the right 
hand is best characterized as slight, 
moderate, moderately severe, or severe in 
nature.  Further, the examiner must 
provide an opinion as to whether any 
neurological deficit is best characterized 
as mild, moderate, or severe in nature.  
The examiner must note whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
and whether there is likely to be 
additional range of motion loss due to (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.

Finally, the examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities prohibit 
him for obtaining and maintaining 
substantially gainful employment.

5.  After conducting any additional 
indicated development, each of the issues 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


